STEPHEN N. LIMBAUGH, Jr., Judge,
concurring.
I reach the same result as the majority, but I do so with a different rationale. In my view, the legislature succeeded in disapproving the Citizens’ Commission schedule of compensation so that it never took effect and never became “subject to appropriations.”
*442I.
The case necessarily turns on the meaning of the term “concurrent resolution” as used in article XIII, section 3.8, of the Missouri Constitution, which states, “The schedule of compensation shall be effective unless disapproved by concurrent resolution adopted by the General Assembly before February 1.... ” Citing the requirement of article III, section 21 that “No law shall be passed except by bill ...,” the majority takes the not unreasonable position that the term “concurrent resolution” means a concurrent resolution that is enacted in the same manner as a full-fledged bill. Under this analysis, the resolution disapproving the schedule of compensation was invalid because it was not “third read” in the House chamber, which is one of the constitutional requirements for enactment of a bill, Mo. Const., art. Ill, sec. 21. In essence, the majority equates the adoption of a concurrent resolution under article XIII, section 3.8, with the enactment of a bill.
My disagreement with the majority stems from the fact that the constitutional definition of a concurrent resolution under article IV, section 8, which is the only provision of the Constitution that pertains to concurrent resolutions, refers to a patently different form of legislative action than the enactment of a bill. Article IV, section 8, states:
Every resolution to which the concurrence of the senate and house of representatives may be necessary, ... shall be presented to the governor, and before the same shall take effect, shall be proceeded upon in the same manner as in the case of a bill; provided, that no resolution shall have the effect to repeal, extend, or amend any law.
In Bohrer v. Toberman, 360 Mo. 244, 227 S.W.2d 719, 723 (banc 1950) — the only case to definitively interpret the peculiar requirements of article IV, section 8 — this Court held:
[This section] does not mean that such a resolution shall be proceeded upon in the first instance “in the same manner as in the case of a bill.” On the contrary, it means that after such a resolution shall have been presented to the governor, and before it shall take effect, it shall then be proceeded upon in the same manner as in the case of a bill.
As the Court then explains, article IV, section 8, refers solely to post-presentment procedures, which include the possibility of a gubernatorial veto, Mo. Const. art. Ill, sec. 31, and the possibility of a veto override by two-thirds vote of both houses of the General Assembly. Mo. Const. art. III, sec. 32. Bohrer, 227 S.W.2d at 723. Significantly, article IV, section 8, makes no mention of the pre-presentment procedures, which include, inter alia, the referral of bills to committees, art. III, sec. 22; limitations on the scope of bills and the contents of their titles, art. III, sec. 23; and, of critical importance to this case, the requirement that every bill shall be read by title on three different days in each house, art. III, sec. 21.
The distinction between adoption of a concurrent resolution and enactment of a bill is borne out further by the inclusion of the proviso to article IV, section 8 — “that no resolution shall have the effect to repeal, extend, or amend any law.” The obvious purpose of the proviso is to limit the effect of such resolutions because they are not passed in the same manner and with the same precautionary measures as are bills. Had article IV, section 8, specified the same requirements for concurrent resolutions as for bills, then there would be no need to limit the effect of concurrent resolutions under the proviso.
The proviso precludes an article IV, section 8, resolution from having “the effect to repeal, extend, or amend any law,” which is clearly a reference to the repeal, extension or amendment of existing laws, but a resolution that does not address existing law does indeed have the force and effect of law. See State ex rel. Royal Insurance v. Director of the Missouri Department of Insurance, 894 S.W.2d 159, 162 (Mo. banc 1995); State v. Atterbury, 300 S.W.2d 806, *443817 (Mo. banc 1957) (“It is our conclusion and holding that ... concurrent resolutions mentioned in article IV, section 8, are those resolutions which have the force and effect of law.”). Moreover, an article IV, section 8, resolution acquires the force and effect of law solely by virtue of being signed by the governor or passed over the governor’s veto. State ex rel. Royal Insurance, 894 S.W.2d at 162 (“In order to have ‘the force and effect of law’ ... a concurrent resolution must either be approved by the governor or passed over the governor’s objections.”). In Atterbury, for instance, the resolution in question did not have the force and effect of law precisely because it was not submitted to the governor. Atterbury, 300 S.W.2d at 817. Contrary to the majority’s contention, no case has held that an article IV, section 8, resolution must be processed in the same manner as a bill — with pre-presentment requirements — in order to have the force and effect of law.
In this case, the concurrent resolution in question had the force and effect of law because 1) it was presented to and signed by the governor, and 2) it did not purport to address any existing law, but simply disapproved a law that had not yet taken effect. The article III, section 21, third reading requirement as well as all other pre-presentment requirements, were irrelevant and unnecessary. Thus, the resolution operated to disapprove the schedule of compensation.
One other point bears mention. If the majority is correct that the requirements for a concurrent resolution are the same as those for a bill, then why does article XIII specify the mechanism of a concurrent resolution rather than a bill to disapprove the schedule of compensation? Surely the specification of one mechanism over the other was no mere coincidence, but instead reflected the apparent understanding of those who framed article XIII, and those who voted to adopt it, that a concurrent resolution is, in fact, different than a bill. The point is demonstrated further by the inclusion of the February 1 cutoff for disapproving the schedule. That cutoff, less than a month from the time the legislature convenes in early January, leaves hardly enough time to accommodate the pre-pres-entment procedures that would be required for enactment of a bill. On the other hand, the February 1 cutoff leaves ample time for the adoption of a concurrent resolution unadorned by those pre-presentment requirements, or so the framers and the voters must have thought.
II.
Notwithstanding that my approach would moot the important question of the meaning of the clause “subject to appropriation,” I concur in the majority’s determination that the clause allows the General Assembly to refuse to appropriate the schedule of compensation, and the further determination that such refusal must address the entire schedule or not at all. I also concur in that part of the majority opinion rejecting the contention that S.B. 299 was an unconstitutional per diem allowance. The majority is correct that S.B. 299 provides reimbursement for actual and necessary expenses rather than a per diem, although the members of the General Assembly may well find this holding a mixed blessing, given the accounting that will undoubtedly be required to determine just what expenses were, in fact, actual and necessary.